Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a first Office Action on the Merits. Claims 1-8, 10-11, 15, 17, 19-21, and 24-27 as originally filed 15 MAR. 2021, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 
15 MAR. 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
ERIC MYERS (68546) on 13 APR. 2021.
The application has been amended as follows: 
Cl. 1, ln. 23: after “insulating” replace "material" with --element--
Cl. 1, ln. 24: after “insulating” replace "material" with --element--
Cl. 1, ln. 26: after “extending" insert --only--
Cl. 15, ln. 14: after “insulating” replace "material" with --element--
Cl. 15, ln. 15: after “insulating” replace "material" with --element--
Cl. 15, ln. 22: after “extending" insert --only--
Cl. 21, ln. 15: after “insulating” replace "element" with --material--
Cl. 21, ln. 16: after “extending" insert --only--
Cl. 27, ln. 1: after “insulating" replace "element" with --material--

Allowable Subject Matter
Claim 1-8, 10-11, 15, 17, 19-21, and 24-27 allowed.
The following is an examiner’s statement of reasons for allowance:
Although the references of record show some similar technical features of Applicant’s claimed device, they fail to show or teach the claimed invention, wherein a sealing apparatus arranged in a safing slot comprises a layer of thermally resistant and/or air tight material which extends between a subjacent supporting formwork and a plane defined by a floor adjacent the slot.

Although some/all of the elements may be taught in the references of record, the examiner believes that the combination of all of the elements as specifically claimed would not have been obvious to one having ordinary skill in the art without relying on hindsight. 
Thus, the claims are allowable over the prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maisch US 20100167008 A1 teaches a seal between a supporting wall and closure member
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8A-5P.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on(571)270-3238.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. J. S./
Examiner, Art Unit 3633


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635